DETAILED ACTION
This Office Action is in response to Applicant's Response filed on 03/08/2021 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Response to Amendment
The Amendment filed on 01/11/2021 has been entered.  
Claims 1, 10, and 19 are amended.  Claims 1-6, 8-15, and 17-19 are pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Independent Claim 1 recites “acquiring, in a case that the user marks the piece of media content, dynamic data of the user and dynamic data of a friend associated with the user in response to the acquisition operation for dynamic, and stopping responding to the acquisition operation for dynamic in a case that the user does not mark the piece of media content”.  The specification [0113] describes triggering to determine whether the logged-in user is the user who marks the media content in response to the acquisition operation for dynamic, executing step 130 in a caser that the logged-in user is the user who marks the media content, stopping responding to the acquisition operation for dynamic in a caser that the logged-in user is not the user who marks the media content;  [0151] The mark determining module 930 is configured to trigger to 

Claims 10 and 19 recites similar limitations and are likewise rejected.

Claims 2-6, 8-9, 11-15, and 17-18 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on parent claims failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 10-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (US 2014/0243098 A1 hereinafter Yong) in view of Partovi et al. (US 2008/0270038 A1 hereinafter Partovi).

Regarding Claim 1, Yong teaches a method for media content-based interaction performed at a device for media content-based interaction ([0056] a method of presenting activity feed; activity such as playing a game, uploading a video, watching a video, liking a product, rating a game, etc.; activity feed displayed on the user’s television or handheld device; [0029] activity feeds based on the title of the media (game) – thus, the media content based interaction) comprising a processor and a memory for storing program instructions to be executed by the processor ([0057] computing device to implement the activity feeds; as shown in fig. 9, the computing device includes a memory 904, processor 906, activity feed applications programmed in a memory and executed by processor.  See fig. 9), the method comprising:  
receiving an acquisition operation for dynamic of a user on a media page ([0022] fig. 2 shows  screenshots of accessing a news feed.  See fig. 2 - it shows selecting "More News" takes the user to the "News Feed" view (i.e., the acquisition operation for dynamic of a user on a media page));  
determining, in response to the acquisition operation for dynamic, whether the user marks a piece of media content (See fig. 2 - it shows selecting "More News" ,  
acquiring, in a case that the user marks the piece of media content, dynamic data of the user and dynamic data of a friend associated with the user in response to the acquisition operation for dynamic, and stopping responding to the acquisition operation for dynamic in a case that the user does not mark the piece of media content (based on the 112(a) discussion above, this limitation is interpreted as: acquiring dynamic data of the user and dynamic data of a friend associated with the user in response to the acquisition operation for dynamic. See fig. 2 - it shows selecting "More News" takes the user to the "News Feed"/ activity feed view; [0056] game console receive activity feed which includes activity feed stories (i.e., dynamic data); [0022] as shown in fig. 1, activity stories shows items such as user’s feed stories, feed stories from user’s friends, etc. – thus, acquiring dynamic data of the user and dynamic data of a friend associated with the user in response to the acquisition operation for dynamic), wherein the dynamic data comprises marking on a piece of media content and interaction information associated with the marked media content, wherein marking the piece of media content refers to marking the piece of media content as favorite media content ([0022] as shown in fig.1, some of the activity feed stories include a video being shared by the contact, purchase/ download of a game by a user, a movie/ game review, information about user streaming a movie, user liking a show, etc.; some of the activity feed stories include a video being shared by the contact, purchase/ download of a game by a user, a movie/ game review, information about user streaming a movie, user liking a show, etc.; [0055] activity stories include liked content, which describes who “like” what content (i.e., marking the piece of media content as favorite media content) – thus, the activity feed stories/ dynamic data comprises marking on a piece of media content and interaction information associated with the marked media content.  See fig. 1 – it shows the various marked media contents (such as, video, movie, game, etc.) and the associated interaction information);  
displaying the dynamic data of the user and the dynamic data of the friend on a display page for dynamic ([0022] as shown in fig. 1, activity stories shows items such as user’s feed stories, feed stories from user’s friends, etc. – thus, displaying dynamic data of the user and dynamic data of the friend on the activity feed (i.e., display page for dynamic)).  
However, Yong fails to expressly teach wherein determining a friend who marks the same piece of media content as the user based on the dynamic data of the user and the dynamic data of the friend and informing the determined friend to the user. 
In the same field of endeavor, Partovi teaches a system to determine compatibility between the user and each friend (see Abstract) wherein determining a friend who marks the same piece of media content as the user based on the dynamic data of the user and the dynamic data of the friend and informing the determined friend to the user ([0037]-[0039] a user may be asked to rate their favorite music or musician; fig. 3D shows where the user can select their favorite artists; the server 106 presents the user with a list of the artists and asks the user to select his/her favorite artists; upon user's selection, the server 106 may actively collect information from the user in order to enhance the resulting compatibility measures; the compatibility measuring engine 114 obtains a set of calculation rules to process the user and the friend's data; a compatibility measure is determined or calculated for each pair wise combination of the user and one of their network friends; during  compatibility measure calculation, the data about each friend are compared to the same category or related data about the user (e.g., favorite Music, Movies, TV Shows, Books, Activities, Interests, Photos, etc.); the compatibility measuring process involves comparing data about each friend to the same data about the user, and calculating a compatibility measure or score - thus, a friend who marks same favorite music/ musician as the user is determined; [0029] after calculating the compatibility measure with each friend, the compatibility measures are sorted or filtered to generate an output, such as a resulting list of friends and is displayed along with the capability measure score and relevant information - thus, informing the determined friend to the user).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein determining a friend who marks the same piece of media content as the user based on the dynamic data of the user and the dynamic data of the friend and informing the determined friend 

As to dependent Claim 2, Yong in view of Partovi teach all the limitations of Claim 1. Yong further teaches wherein jumping to the display page for dynamic of the user ([0022] fig. 2 shows screenshots of accessing a news feed.  See fig. 2 - it shows selecting "More News" takes the user to the "News Feed" view (i.e., the acquisition operation for dynamic of a user on a media page)); displaying a piece of media content marked by the user and a piece of media content marked by the friend on the display page for dynamic and displaying the interaction information associated with the marked media content at a position adjacent to the marked media content ([0022] as shown in fig. 1, activity stories shows items such as user’s feed stories, feed stories from user’s friends, etc.; some of the activity feed stories include a video being shared by the contact, purchase/ download of a game by a user, a movie/ game review, information about user streaming a movie, user liking a show, etc. – thus, the activity feed stories/ dynamic data comprises marking on a piece of media content and interaction information associated with the marked media content.  See fig. 1 – it shows the various marked media contents (such as, video, movie, game, etc.) and the associated interaction information adjacent to the marked media content).

As to dependent Claim 3, Yong in view of Partovi teach all the limitations of Claim 1. Yong further teaches wherein acquiring input information on the display page for dynamic and updating the input information to the dynamic data of the user or the dynamic data of the friend ([0028] activity feeds enable submitting an activity story for the user, resharing an activity story from someone else, submitting a comment and indicating that the user likes a story – thus, acquiring input information on the display page; [0022] activity feed stories shows items such as user’s feed stories, feed stories from user’s friends, etc.; [0029] activity feeds based on the title of the media (game); friend A playing US version of the video game X and friend B playing the German version of video game X, the activity shown in their title feeds; [0030] the aggregator updates the title’s (game) feed – i.e., game activity feed; [0060] the aggregation/ filtering in real-time – thus, updating the input information to the dynamic data of the user and friend of the user).

As to dependent Claim 4, Yong in view of Partovi teach all the limitations of Claim 3. Yong further teaches wherein acquiring the interaction information from the dynamic data of the user and displaying the acquired interaction information ([0022] as shown in fig. 1, activity stories shows items such as user’s feed stories, feed stories from user’s friends, etc.; some of the activity feed stories include a video being shared by the contact, purchase/ download of a game by a user, a movie/ game review, information about user streaming a movie, user liking a show, etc. – thus, acquiring the interaction information from the dynamic data of the user and displaying the interaction information.  See fig. 1 – it shows the displaying of acquired interaction information) and displaying the acquired interaction information in response to an interaction viewing operation of the user ([0022] fig. 2 shows screenshots of accessing a news 

As to dependent Claim 5, Yong in view of Partovi teach all the limitations of Claim 1. Yong further teaches wherein receiving marking on another piece of media content by the user on the media page and updating the received marking to the dynamic data of the user ([0022] as shown in fig. 1, activity stories shows items such as user’s feed stories, feed stories from user’s friends, etc.; some of the activity feed stories include a video being shared by the contact, purchase/ download of a game by a user, a movie/ game review, information about user streaming a movie, user liking a show, etc.; [0028] activity feeds enable submitting an activity story for the user, resharing an activity story from someone else, submitting a comment and indicating that the user likes a story; [0030] the aggregator updates the title’s (game) feed – i.e., game activity feed; [0060] the aggregation/ filtering in real-time – thus, when the user marks another piece of media content (i.e., liking a show, reviewing a game, sharing video, etc.), the activity feed is updated to display the received new marking to the dynamic data of the user) .

Claims 10-14 are device claims corresponding to the method claims 1-5 above.  Therefore, Claims 10-14 are rejected for the same reason as the method claims 1-5 above.

Claim 19 is a medium claim corresponding to the method claim 1 above.  Therefore, Claims 19 is rejected for the same reason as the method claim 1 above.  Yong further teaches a non-transitory computer readable medium storing computer programs, wherein, the computer programs comprise computer instructions ([0057] storage device 912 include hard drive, CDROM, CDRW, DVD. Ultra HD drive, flash memory, etc.; the activity feed application to perform the activity feed method stored in the storage device 912 as applications).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Partovi, further in view of Evans et al. (US 2015/0213491 A1 hereinafter Evans).
As to dependent Claim 6, Yong in view of Partovi teach all the limitations of Claim 5.  However, Yong and Partovi fail to expressly teach wherein after receiving marking on another piece of media content by the user on the media page, counting the number of pieces of media content marked by the user and the number of pieces of media content marked by the friend and displaying a result of the counting, in response to a marking number viewing operation of the user.
In a similar field of endeavor, Evans teaches a method for optimizing communication about entertainment events (see Abstract) wherein after receiving marking on another piece of media content by the user on the media page, counting the number of pieces of media content marked by the user and the number of pieces of media content marked by the friend and displaying a result of the counting, in response to a marking number viewing operation of the user 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein after receiving marking on another piece of media content by the user on the media page, counting the number of pieces of media content marked by the user and the number of pieces of media content marked by the friend and displaying a result of the counting, in response to a marking number viewing operation of the user, as taught by Evans into Yong and Partovi.  Doing so would be desirable because it would optimize communication about entertainment/ media (Evans [0002]), by updating the activity and counts in the activity feed/ dynamic data.  

Claim 15 is a device claim corresponding to the method claim 6 above.  Therefore, Claim 15 is rejected for the same reason as the method claim 6 above.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Partovi, further in view of Zuckerberg et al. (US 2008/0040673 A1 hereinafter Zuckerberg).

As to dependent Claim 8, Yong in view of Partovi teach all the limitations of Claim 1.  However, Yong and Partovi fail to expressly disclose wherein receiving a viewing operation for dynamic to the friend of the user, acquiring the dynamic data of the friend in response to the viewing operation for dynamic, and displaying the acquired dynamic data of the friend on a page for dynamic of the friend.
In a similar field of endeavor, Zuckerberg teaches a method for displaying a news feed in social network environment (see Abstract) wherein receiving a viewing operation for dynamic to the friend of the user, acquiring the dynamic data of the friend in response to the viewing operation for dynamic, and displaying the acquired dynamic data of the friend on a page for dynamic of the friend ([0016] a viewing user request a news feed (mini-feed) about a subject user; [0017] a subject user include a user, an association of users, etc.; [0042]-[0043] fig. 4 shows the screen shot of news items regarding the subject user named “Sarah”; news items in the form of stories are displayed; the news items include activities – thus, receiving a viewing operation for a dynamic to the friend of a user, acquiring and displaying the dynamic data of the friend on a page for dynamic of the friend.  See fig. 4 – it shows the display of data of friend/ Sarah).


Claim 17 is a device claim corresponding to the method claim 8 above.  Therefore, Claim 17 is rejected for the same reason as the method claim 8 above.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Partovi, further in view of Fedorov et al. (US 2013/0073632 A1 hereinafter Fedorov).

As to dependent Claim 9, Yong in view of Partovi teach all the limitations of Claim 1.  However, Yong and Partovi fail to expressly disclose wherein receiving a cancelling mark operation of the user or the friend and updating the dynamic data of the user or the dynamic data of the friend in response to the cancelling mark operation.
In a similar field of endeavor, Fedorov teaches a social networking system (see Abstract) wherein receiving a cancelling mark operation of the user or the friend and updating the dynamic data of the user or the dynamic data of the friend in response to the cancelling mark operation ([0040] the selection of link to skip the song indicate that the user is not interested in the song or dislike it (i.e., cancelling mark operation) and this information passed to the social networking system; [0041] reports an action taken in real-time to the social networking system; communicate the action to other users of the social networking system through newsfeed  – thus, updating the dynamic data of the user in response to the cancelling mark operation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein receiving a cancelling mark operation of the user or the friend and updating the dynamic data of the user or the dynamic data of the friend in response to the cancelling mark operation, as taught by Fedorov into Yong and Partovi.  By doing so, the social networking system may maintain many different types of objects and the interactions among these objects, thereby generating an extremely rich store of socially relevant (Fedorov [0004]).  

Claim 18 is a device claim corresponding to the method claim 9 above.  Therefore, Claim 18 is rejected for the same reason as the method claim 9 above.

Response to Arguments
35 U.S.C. §103: In the remarks, Applicant argues that Willis does not teach or suggest informing a user of friends that have similar tastes and preferences, as recited in amended independent claim 1. Instead, Willis focuses on how to immediately, without any input from the user, play programming that is likely to be enjoyed by the user. Therefore, Willis does not disclose or suggest the features of amended claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
O'Donoghue et al. (US 2015/0046809 A1), which discloses collecting user interactions associated a media, wherein the interactions includes liking the media and displaying activity indicator (see [0008], [0034]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.K./Examiner, Art Unit 2143      

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143